Mortgage Loan No.:1170101 LOAN AGREEMENT between DOUGLAS EMMETT 1995, LLC as Borrower and MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY as Lender and Administrative Agent Dated as of February23, 2011 EAST\44055151.10 TABLE OF CONTENTS Page ARTICLE 1 CERTAIN DEFINITIONS 1 Section 1.1 Certain Definitions 1 Section 1.2 Interpretation 18 ARTICLE 2 LOAN TERMS 19 Section 2.1 The Loan and The Note 19 Section 2.2 Interest Rate; Late Charge; Default Rate 19 Section 2.3 Terms of Payment 21 Section 2.4 Term of Loan 22 Section 2.5 Prepayment 22 Section 2.6 Security 25 Section 2.7 Payments 25 Section 2.8 LIBOR Provisions 26 ARTICLE 3 INSURANCE AND CONDEMNATION 29 Section 3.1 Insurance Requirements 29 Section 3.2 Damage, Destruction and Restoration 32 Section 3.3 Condemnation 37 ARTICLE 4 ENVIRONMENTAL MATTERS 37 Section 4.1 Environmental Matters; Warranties; Notice; Indemnity 38 Section 4.2 Environmental Matters; Remediation 41 Section 4.3 Environmental Matters; Inspection 42 Section 4.4 No Waiver 43 ARTICLE 5 CERTAIN PROPERTY MATTERS 43 Section 5.1 Lease Covenants and Limitations 43 Section 5.2 Management 46 Section 5.3 Impositions 46 ARTICLE 6 REPRESENTATIONS, WARRANTIES AND COVENANTS 49 Section 6.1 Organization and Authority 49 Section 6.2 Maintenance of Existence 50 Section 6.3 Title 50 Section 6.4 Deed of Trust Taxes 50 Section 6.5 Payment of Liens 51 Section 6.6 Costs of Defending and Upholding the Lien 51 Section 6.7 Costs of Enforcement 51 Section 6.8 Indemnification 51 Section 6.9 Estoppel Certificates/Post Closing Estoppels and SNDAs 52 Section 6.10 ERISA 53 Section 6.11 Terrorism and Anti-Money Laundering 54 Section 6.12 Special Purpose Entity Requirements 54 Section 6.13 Operating Agreements and Permitted Encumbrances 55 Section 6.14 Compliance with Laws 56 Section 6.15 Business Purpose of Loan 56 Section 6.16 Maintenance of Mortgaged Property; Alterations 56 Section 6.17 Solvency 57 Section 6.18 Representations Regarding Mortgaged Property 58 Section 6.19 Blocked Account 60 ARTICLE 7 FINANCIAL REPORTING 60 Section 7.1 Financial Statements; Records 60 ARTICLE 8 CONVEYANCES, ENCUMBRANCES AND BORROWINGS 63 Section 8.1 Prohibition Against Conveyances, Encumbrances and Borrowing 63 Section 8.2 Permitted Transfers 64 Section 8.3 One-Time Permitted Transfer 65 Section 8.4 Partial Release of Mortgaged Property 68 Section 8.5 Substitution Rights 69 ARTICLE 9 EVENTS OF DEFAULT 73 Section 9.1 Events of Default 73 ARTICLE 10 REMEDIES 76 Section 10.1 Remedies 76 Section 10.2 Lender's Right to Perform the Obligations 76 Section 10.3 Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets 77 Section 10.4 Event of Default 78 ARTICLE 11 LIMITATIONS ON LIABILITY 78 Section 11.1 Limitation on Liability 78 ARTICLE 12 MISCELLANEOUS 80 Section 12.1 Notices 80 Section 12.2 Interest on Advances and Expenses 82 Section 12.3 Successors and Assigns 82 Section 12.4 Joint and Several Liability 82 Section 12.5 Captions 82 Section 12.6 Further Assurances 82 Section 12.7 Severability 82 Section 12.8 Borrower's Obligations Absolute 83 Section 12.9 Amendments; Consents 83 Section 12.10 Other Loan Documents and Exhibits 83 Section 12.11 Merger 83 Section 12.12 Time of the Essence 84 Section 12.13 Loan Transfer 84 Section 12.14 Cooperation 85 Section 12.15 Register 85 Section 12.16 Limitation on Interest 85 Section 12.17 Survival 86 Section 12.18 WAIVER OF JURY TRIAL 86 Section 12.19 Governing Law 86 Section 12.20 Consent to Jurisdiction and Venue 87 Section 12.21 Agent for Service of Process 87 Section 12.22 Entire Agreement 87 Section 12.23 Counterparts 87 Section 12.24 Pledge and Grant of Security Interest 87 Section 12.25 Right to Copies of Reports 88 Section 12.26 Administrative Fees/Outside Counsel Costs 88 ARTICLE 13 THE ADMINISTRATIVE AGENT 88 Section 13.1 Appointment, Powers and Immunities 88 Section 13.2 Reliance by Borrower on Administrative Agent 88 Section 13.3 Rights as a Lender 89 ARTICLE 14 CALIFORNIA JUDICIAL REFERENCE 89 LIST OF EXHIBITS EXHIBIT A
